Order affirmed, without costs. Memorandum: Upon our review of the record we are of the opinion that on the undisputed facts the County Court of Erie county had jurisdiction to impose judgment upon appellant and that the sentence of not less than thirty years nor more than life was authorized by sec Jons 2125, 2189 and 2191 of the Penal Law, as those sections read at the time of appellant’s conviction in 1930. (See People ex rel. Hubert v. Kaiser, 150 App. Div. 541, 550; affd., 206 N. Y. 46; People v. Sobierajski, 224 App. Div. 227; People ex rel. Dearborn v. Jennings, 132 Misc. 196.) All concur. (The order denies defendant’s motion to vacate his sentence and for a resentenee.) Present — Crosby, P. J., Cunningham, Taylor and Dowling, JJ.